DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-11, 13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for resource selection in device-to-device communication comprising performing, by a physical layer of a first terminal device, sensing in a first resource pool on a first carrier within a time interval to obtain a first resource set, and resources in the first resource set can be used for the first terminal device to transmit a target service; and reporting, by the physical layer of the first terminal device, information of the first resource set to a higher layer of the first terminal device; wherein the reporting information of the first resource set to a higher layer of the first terminal device comprises reporting an insufficient resource indication to the higher layer of the first terminal device; wherein the performing sensing in a first resource pool on a first carrier within a time interval to obtain a first resource set comprises performing sensing in the first resource pool within the time interval to obtain a second resource set, wherein the total amount of resources in the first resource pool on the first carrier is A, and the amount of resources in the second resource set is B; performing measurement of received signal strength indicator of B resources in the second resource set if B/A is greater than or equal to a threshold Q, and taking P 
Applicant independent claim 1 recited, inter alia, “wherein the second resource set does not comprise resources occupied and/or reserved by a second terminal device, wherein the second terminal device is a terminal device using a first transmission mode, and the first terminal device is a terminal device using a second transmission mode; wherein time-frequency resources used by a terminal device using the first transmission mode for service transmission are resources scheduled by a network device; time-frequency resources used by a terminal device using the second transmission mode for service transmission are resources autonomously selected from a resource pool corresponding to the second transmission mode by the terminal device using the second transmission mode”. Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Independent claim 11 is interpreted and allowed for the same reason as set forth above. Accordingly, applicant’s claims 1, 3, 6-11, 13 and 16-20 are allowed for these .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fodor et al. (US 2019/0261387) teaches method for coordination of scheduled and contention-based uplink transmissions.
Luo et al. (US 2016/0057604) teaches method for D2D discovery resource allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413